DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: angle control unit; display unit; calculation unit; display control unit, sensor unit, coordinate calculation unit, in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claims 1, 2, 3, 5 and 10 are objected to because of the following informalities:  
In claim 1, line 5, “for emitting light beam” should read –for emitting the light beam-- in order to clearly call back to the light beam already claimed in the preamble and be grammatically correct.  
Claim 2, line 8, it is believed “timing” can simple ready –time-- and be clearer.
Claim 3, lines 2-3, it is believed “unit performs control to display” should read –controls the display to show” as it is somewhat unclear due to the lack of clear link between the display control unit and the display of the display unit.  The examiner further notes that “the display” is being suggested based on the 112 suggestion regarding claim 1 below.  Which after correction would not produce an antecedent basis issue.  This similar language is in claims 4, and 6-9 which is also requested to be corrected.
Claim 5, line 2, “control unit control” should read –control unit controls--.
Claim 10, line 13, “three-dimensional coordinate” should read –three-dimensional coordinates--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moving target" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that the preamble does mention a target, however it is never implied or at all clearly claimed that the target is moving.  Therefore, the claim is unclear as to whether or not the target is moving.  When looking to the instant specification it is believed that the target is not itself moving, but being moved periodically during measurement, however this is not in any way clearly claimed.  For claim interpretation the examiner is interpreting that the target is stationary until moved via a user and tracked throughout said movement. Claims 2-11 are likewise rejected for their dependency on instant claim 1.
As to claim 1, the examiner finds the limitation “wherein the display control unit performs control to superimposed and display the optical axis graphic image on a position of the optical axis of the light beam” unclear both due to grammatical issues and the limitation itself.  Firstly “performs control to superimposed and display” requires grammatical correction.  However, it is still further unclear how explicitly the control 
Claim limitation “sensor unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When looking to the instant disclosure the examiner was unable to find any clear link between the sensor unit and any corresponding structure for performing the function.  The examiner notes for compact prosecution that the imaging unit may be the same structure as the sensor unit, however that also lacks any corresponding structure to perform the recited function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitation "the object" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner further finds it unclear as it is assumed applicant is referring to an actual object with “the object” however the claim also contains a virtual object and it is unclear if applicant is referring to the virtual 
	As to claim 10, the examiner finds the limitation “the device uses, as the three-dimensional coordinates of the target, any of first three- dimensional coordinates, second three-dimensional coordinates, and third three-dimensional coordinate which are based on the first three-dimensional coordinates and the second three-dimensional coordinates of the target” unclear.  Initially the “first three-dimensional coordinates” are not previously mentioned and it is unclear where they are registered from.  Specifically, since the coordinate calculation unit draws a second set of three-dimensional coordinates from “the three-dimensional coordinates”.  It is entirely unclear how the first three-dimensional coordinates or even how the third three-dimensional coordinates are formed.  The examiner notes that the third are based on the first two as claimed, but it is unclear “based on” entails.  Lastly if applicant argues that the first are the same as “the three-dimensional coordinates” it would be unclear how the element would again become clear.  As that would imply that the data uses itself.  Due to the lack of clarity the examiner is unable to provide a meaningful interpretation at this time.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose a measuring apparatus that emits a light beam toward a target, captures and tracks the target, and measures the three-dimensional coordinates of the target, comprising: a display unit that provided on a device that is wearable by a measurer and a display control unit that controls information displayed on the display unit based on the three-dimensional coordinates calculated by the calculation unit, wherein the display control unit performs control to superimposed and display the optical axis graphic image on a position of the optical axis of the light beam in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886